Citation Nr: 1224093	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for end stage renal disease, to include as due to chemical exposure or as secondary to hypertension.  

2.  Entitlement to service connection for a chronic back disability.  

3.  Entitlement to an initial disability rating higher than 10 percent for service-connected chondromalacia of the left and right knees, with degenerative changes.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated June 2007 (issued in July 2007), February 2008 (issued in March 2008), and July 2009 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2011 VA Form 9.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

In January 2009, the Veteran filed a claim seeking service connection for end stage renal disease, which he asserted was due to his exposure to various chemicals during service.  In this regard, the Veteran has asserted that, while serving as a laundry attendant aboard the USS Grand Canyon, he was exposed to flammable liquids, including specifically dry cleaning liquids and other products that he loaded into the machines used to process laundry.  At the May 2012 hearing, he testified that, because the liquids were flammable, he was directed to wear protective equipment and that he also wore a respirator at least two hours after filling the machines and tanks because the fumes would continue to be present throughout the entire facility.  

At the May 2012 hearing, the Veteran also testified that doctors have told him that his renal disease is related to his hypertension.  In this regard, he testified that he believes his hypertension is related to his military service, as he was treated for hypertension therein and that he believes his exposure to chemicals during service aggravated his hypertension and resulted in his renal disease.  

Review of the record reveals that, in approximately March 2004, the Veteran presented for treatment of anemia.  During treatment, physicians noted his history of hypertension and alcohol abuse and also noted that he had recent onset of renal failure as confirmed by laboratory tests.  The Veteran denied a history of renal disease and, after evaluating the Veteran, his treating physicians noted that his renal insufficiency/failure was likely caused by hypertension, as a secondary manifestation thereof.  See March 2004 treatment record from St. Luke's Hospital.  

Based on the foregoing, the Board finds that additional evidentiary development is needed with respect to the Veteran's claim for end stage renal disease.  At the outset, the Board notes that the Veteran is competent to report the events that occurred during service, including his exposure to chemicals therein.  However, the service treatment records (STRs) do not contain any evidence or indication that the Veteran was exposed to toxic materials during service.  Nevertheless, the Board notes that the Veteran's service personnel records (SPRs) are not associated with the claim file and those records may contain information or evidence that corroborates the Veteran's report of chemical exposure during service.  

In addition, under the VCAA, VA is obligated to provide an examination or opinion where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon, supra.  

As noted, the Veteran is competent to report the events that occurred during service, including his exposure to chemicals and treatment of hypertension therein.  As a result, there is competent evidence of an in-service event to which the Veteran's current end stage renal disease may be related.  The evidentiary record also contains a current diagnosis of renal disease and competent medical evidence showing that the Veteran's current renal disease may be related to his hypertension.  Nevertheless, the evidentiary record does not contain a medical opinion that addresses the likely etiology of the Veteran's current renal disease.  Finally, the Board notes that the Veteran's claim of service connection for hypertension has not yet been adjudicated by the RO.  

Therefore, the Board finds that a remand is necessary in order for (1) the RO to adjudicate the Veteran's claim of service connection for hypertension, as the Veteran's claim for renal disease is inextricably intertwined therewith, (2) obtain the Veteran's service personnel records to verify whether it is likely that he was exposed to toxic chemicals during service, given the circumstances of his military service, and (3) obtain a medical opinion regarding the likely etiology of the Veteran's current renal disease.  In making this determination, the Board finds that the requested development is necessary in order to render a fully informed decision in this case.

In addition to the foregoing, the Veteran is also seeking service connection for a chronic back disability, as well as an increased rating for his service-connected left and right knee disabilities.  In this context, review of the record reveals that the RO denied entitlement to a higher disability rating for service-connected left and right knee disabilities in a June 2007 rating decision, while service connection for a back disability was denied in a February 2008 rating decision.  Following the June 2007 and February 2008 rating decisions, the Veteran perfected an appeal as to each issue by submitting timely notices of disagreement and substantive appeals.  On his substantive appeals, submitted via VA Form 9, the Veteran indicated that he wanted to testify before a Veterans Law Judge.  See VA Form 9 dated July 2008 and January 2009.  

As noted, the Veteran was afforded a Travel Board hearing in May 2012; however, the Veteran did not provide testimony regarding the claims of service connection for a back disability or an increased rating for his service-connected bilateral knee disabilities.  Review of the record does not reveal that the Veteran has withdrawn his appeal or hearing request with respect to the issues of service connection for a back disability or an increased rating for service-connected left and right knee disabilities.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required for the scheduling of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

Finally, review of the evidentiary record reveals that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  See SSA Data printout dated February 2006.  However, the actual SSA decision and the reports and records considered by SSA in making its decision are not contained in the claims folder.  As such, it is not clear for what disability or disabilities the Veteran has been awarded SSA disability benefits.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2011).  Therefore, because these records may contain pertinent information to the claims on appeal, VA is obligated to obtain them.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Obtain the Veteran's service personnel records and associate them with the claims file.  All negative responses should be fully documented in the claims file.  

3. Once the SSA records and service personnel records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, conduct all evidentiary development necessary and adjudicate the Veteran's claim of service connection for hypertension.  

4. Thereafter, request that a physician knowledgeable in evaluating renal disorders review the entire claims file, including this remand, and provide a nexus opinion regarding the likely etiology of the Veteran's current end stage renal disease.  

The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  The RO/AMC must inform the examiner whether the Veteran's service personnel records contain any indication or evidence showing that he was likely exposed to toxic materials during military service.  

After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current renal disease is the result of his military service, to include specifically any exposure to toxic chemicals therein.  

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current renal disease is proximately due to, the result of, and/or aggravated by hypertension.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A medical opinion must be provided as to each question presented above, and a complete rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

5. Schedule the Veteran for a Travel Board hearing at the RO with respect to his claims of service connection for a back disability and an increased rating for service-connected left and right knee disabilities, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2011), as per the Veteran's request, and as the docket permits.  

6. Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



